Title: To Thomas Jefferson from William Short, 18 September 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Sep. 18. 1792

Since the suspension of the King and the entry of the combined armies on French territory, the affairs of that country present the idea of a deep tragedy, on which the eyes of all Europe are fixed. Never perhaps was there such a variety of passionate affections excited. In proportion as the plot blackens the attention of such of the spectators as have force to support it seems to be roused and attracted. But those who have there their agonizing friends have been obliged already to turn their eyes from some of the scenes too horrid and distressing to be beheld.
Such were those with which this dreadful month has been ushered in—I have been unable to dwell on them and trust you will have been informed of the details from Paris. The names of the unfortunate victims who were known to you will shew you that the constant practise of public and private virtues—continued sacrifices of rank and fortune  and whatever most men value highest, to the desire of public good—constant and disinterested efforts in favour of public liberty, so far from securing respect and protection have become the motives for proscription, imprisonment and massacre in the eyes of those monsters who then directed the blind multitude—who persuaded them that deliberately massacring prisoners confined without guilt and even without suspicion—murdering unarmed and helpless individuals in the bosom of their families, was gloriously combating the enemies of their country—who excited them under the pretext of establishing freedom to overthrow their own government—and who placed all their ideas and efforts for liberty in the infamous audacity of rising against the law known to be too weak to chastise or check them.
When I had last the honor of writing to you it was not known here what route the Duke of Brunswic would take—a few days after we recieved the account of his having proceeded to Verdun which shewed his intention of leaving the garrisoned towns behind him, and manifested that of his marching immediately on Paris. As yet however we have not heard of his having left that place, although it is said by persons well informed that he was to have raised his camp on the 15th. having been hitherto detained only for the purpose of securing provisions. Time will shew whether this be the real and only cause of the delay.
In the mean time the people are going on in all the places not within the power of the enemy, to chuse the members of the convention. Such of those as are already chosen shew that the spirit which might have been expected has prevailed—if we may judge of all from those whose names are known to the public it will be the most desperate, exagerated, wicked and venal assembly that was ever collected, without even excepting that which exists at present in France. If it could be supposed that such a body of men would be left to their own impulsion, I should doubt whether any person could calculate the point at which they would arrive in the violation of all the most sacred rights of nature and of society—although a very little reflexion and experience suffice to shew that they and their constituents would both meet their own punishment, and that the final issue would be dismemberment or despotism or both. We may be assured however they will not be left to their own impulsion. It remains to be seen in what manner they will be acted on by foreign powers and their own pressing and surrounding circumstances—what direction, this resolution of forces will give that body—and what influence that direction will be allowed or made to have on the general affairs of their unhappy country.
I still believe that the event is not foreseen by any body, and (as I  mentioned to you in my last) that there may be brought on a torrent of circumstances the force of which is not yet calculated by the parties themselves. The assassination of the King Queen and Dauphin, which are not only possible but probable events would as it seems to me bring on a crisis which might change the views or at least develope different views in some of the parties, from those which have hitherto been exhibited. And in taking a view of the circumstances which surround that unhappy family it is impossible to conceal from ourselves that there are some which seem to forbid every hope of their escape. From what I have said to you of the probable composition of the convention, which may be assembled previous to the arrival of the combined armies, you will see how much it is to be apprehended that they will immediately (as well for their own satisfaction and to establish the idea of their omnipotence, as for that of the howling mob to whom they will unquestionably be subservient, and whose wrath being immediate they will fear more than that of any other power more distant) proceed to pronounce the King’s decheance, and subject him to what they will call a trial. In proportion as the enemies advance they will be more precipitate but not more just. They will feel that they have much to fear from the mob—little from the enemy because having neither house or home all they need is an open country which they have behind them for retreat and where sinking into the dust from which they have just risen they become invisible to their pursuers. As to the mob themselves it is their essence never to look forward to future danger—but to obey the impulse of the moment.
Should this event however be different from what my fears present to me, another danger yet to which this devoted family will be inevitably exposed is that of a routed and flying army. Composed of the basest ingredients selected from the various parts of France they are now assembled in the plains of Chalons, with the intention of waiting for the enemy. They have been persuaded that the satellites of despotism must inevitably yield to the soldiers of liberty—with this idea they will meet the enemy if they meet him at all. The first check will probably produce a panick which will be proportioned to their numbers and their present confidence. In this situation it is too probable for many reasons that they will sacrifice their generals under the pretence of their treachery, or that they may be sure of disbanding. The fermentation which their arrival in the capital will occasion—the danger to which the popular leaders will be exposed—their desire to avert impending fury by presenting other objects to occupy the monster—the desire of some to carry the King and family with them in their flight—of others to keep them in Paris with various views—alltogether seem to menace a catastrophe which I will endeavour to avoid anticipating.

In my last I hinted what my apprehensions had forced me to contemplate as a possible issue to this momentous crisis in the case of the fate of those illustrious victims being what circumstances seemed unfortunately to render but too probable. I mentioned also the possibility of some of the invaders being more indifferent about the preservation of that family than had been generally imagined. If it were allowed first to establish such a conclusion and then to search for the premises, it might be observed that it must have occurred to every body that the King’s danger increased from the moment of the foreign interference becoming so manifest as to be sensible to the mass of the people of Paris, and the more so as this interference was represented as being at the King’s desire, and with a view to deliver him from the hands of the people considered as his gaolers—that it was important therefore to keep the interference as long out of view as possible and when unavoidably manifested to follow it up with an armed force in order as well to shorten the time of danger as to encourage the King’s friends who at that time had many in Paris, and also by that means to add to their number. On the contrary the declaration of the Duke of Brunswic, which might be considered as drawing up the curtain was published and circulated in France near a month before any further intelligence was recieved of him or his army, so that many of the well meaning really doubted of its authenticity. After presenting himself on French territory he proceeded so as to leave it for some time doubtful whether he meant to proceed immediately to Paris, and after proceeding so far in his route as to establish that idea, he halted and will have remained at least fifteen days without moving; so in fact as in appearance to have done every thing to excite the passions of the multitude with respect to the King and his family and nothing to quell them.
It is possible however that there may be other efficient causes for this mode of proceeding which are hidden from the public. I can only speak of what is apparent, and what seems to arise out of a combination of all the circumstances. In my last which was sent by the English packet I said as much as could be proper by such a conveyance, on a subject which I then informed you was altogether hypothetical, and indeed existing as far as I then knew only in my own doubts. Since then I find that an idea somewhat correspondent has crept into public, as you will see by the Leyden gazettes forwarded yesterday from Amsterdam. They state that an agent has been sent to London from the domineering party in France, and it is supposed consequently with a view to tempt the King and nation with offers of a very extraordinary kind. I am not sure that such an agent has been sent—but should it be true, I am fully convinced it is not with him that the business would  be done or even opened, let the dispositions of that cabinet be what they may; as that is certainly not the way in which such an affair would be made to work—it must have the air of being forced on by irresistible circumstances, I should imagine; and not invited by the parties themselves.
I hope I shall be considered by you as sugggesting doubts and by no means forming predictions on a subject where I have premised that I believed no body saw the issue; and where it would be rashness in the extreme for one no more behind the curtain than I am, even to form conjectures. Yet the more the event is hidden in obscurity the more the mind becomes active in the field of imagination—and after running it over, trying successively the various winding paths which present themselves, it naturally adopts and pursues one under the idea of its leading out of the labyrinth.
It is probably this operation of the mind added to the anxiety which every one must feel in the aweful crises to which so important an empire is now subjected, that has made me dwell so much on an event which time alone can elucidate. Having however been impelled in my last to suggest to you some doubts with respect to a combination which might eventually grow up (but which hereafter may be found to be still more groundless than at present) I cannot forbear simply stating to you some of the most striking circumstances which have presented themselves from some time past down to this, in examining the relative situation of the contending powers and those most connected with them.
It is known to every body that the court of Vienna has from the beginning shewn uncommon aversion to come to a rupture with France—every effort consistent with honor and dignity was made on their part to prevent it—and if France had left them the alternative (by not declaring war and commencing an invasion) it may be questioned yet whether it would have been begun. On the contrary it is known that the court of Berlin did urge on that of Vienna in such a manner as to have excited the suspicions of the latter, as I had the honor of mentioning to you formerly from Paris, and to have increased their aversion to hostilities. It is believed also that some of the most noisy members of the club des Jacobins and most clamorous for war were emissaries from the court of Berlin—it is certain that the Jew Ephraim known to have been oftened employed by that court, was for some time a member of this club and so conspicuous as to have been arrested and subjected to a search by some of the magistrates of Paris, although no proofs were actually found among his papers.
In this war thus commenced by France against the King of  Hungary, and where the King of Prussia could only be considered as a conventional accessory, he has manifestly come much more forward than the principal, and seems to have a greater stake. It is his General that commands the two armies, a point which he labored and carried against every effort to place there the Archduke Albert de Saxe Teschen whose position as Governor of the low countries, and whose connexion with the Imperial family, seemed naturally to have secured for him this command. The King of Prussia is with the armies in person, and although it has been always given out that he was to make only a short stay with them, yet there are several circumstances which indicate the contrary. He is accompanied by some of his cabinet ministers, which added to the efforts he has made to render himself agreeable to the country through which he has passed would seem to shew a wish to act not by arms alone. He has had several of his soldiers executed for plundering the inhabitants and the Colo. of a regiment cashiered for allowing it, and distributed money himself to the sufferers.
I am far from meaning to insinuate from what has been said, either that the convention will take on themselves to dispose of the crown as a spontaneous gift in favor of anyone (in the case of the fate so much to be dreaded for the present unfortunate monarch and his surrounding family) or that the King of Prussia will openly step forward and claim it for any of his connexions. Every consideration forbids such an idea. On the contrary should any step be taken in such a line and by whomsoever taken, it will unquestionably be presented as the imperious and irresistible dictate of circumstances and not brought on by the will of men. What I have mentioned has been to shew you the present position of the contending parties, that you may better judge what it will be in the different stages through which this struggle may pass.
Admitting the cabinet of Berlin to have been pushed on hitherto by the most unexceptionable motives, and those which have been presented as the ostensible ones, such as restoring tranquillity to France and thereby preventing the propagation of principles which menaced that of other governments (although it is evident that the surest mode of confining such principles to France alone is to leave them to their effects there unmolested, and that the best mode for each government to preserve its tranquillity is to take care of its own affairs)—yet we may suppose that the leading object after having staked so deeply will be to appear at least not to have lost at such a game. The influence it would have on his affairs at home is too manifest to need being mentioned.

With these premises let us suppose (for I cannot too often repeat that all here is mere supposition) that between the frontiers and Paris the King of Prussia and his counsellors should have reflected that although a column of disciplined troops can not be prevented from marching to any given point, when opposed only by such as they have found in France, yet that re-establishing a government and rendering it permanent against the general will in so extensive a country is a very different thing. Let us suppose also that the Convention seeing the combined armies at the gates of Paris without opposition feel that the idea which has been for some time the favorite of a few madmen, of converting France into a Republic, with their resources in front of so many bayonets and surrounded by so many opposing neighbors, is absolutely visionary. Let us suppose under these circumstances that a few hardy orators, pushed on I will not examine by whom or by what motives, should come forward, after having prepared the minds of the mob by a process in the club des Jacobins which has been long the experimental chamber of all the wildest, newest and most extraordinary ideas, and declare it to be the interest of the nation that the crown should be placed on the head of the Duke of York, and what would not at all surprize me, that this idea circulated throughout all the Kingdom by one of those electrical shocks (of which the course of the revolution has furnished several examples) communicated from the mother club at Paris to all its affiliations in the provinces, should become the exclusively popular one—should be re-acted on the convention, and be as dangerous for an individual to oppose by the arms of reason as it is now to utter an expression in favor of monarchy—and of course the fierce Republicans from all quarters joining in the national cry of Paris, the convention (which some of the members of the assembly took much pains to obtain a recommendation to the people to munir des pouvoirs les plus illimités) declare this translation of the crown to be the voeu generale, and that by virtue of their unlimited powers, after interrogating le peuple souverain and tout puissant, whose will neither they or any power on earth had a right to resist.
Whether such a crisis will be brought on no person will be bold enough to say—but should it be brought on (and no one I think who has reflected maturely on the various powers principles and passions which are put into action, the various combinations which may take place and the results they may produce, will consider it impossible) and should the courts of London and Berlin, even admitting that they had done nothing previously to excite it, be disposed to sieze it in that stage, and thus procure a throne for their families united in the persons of the Duke and Dutchess of York, it is impossible under such  circumstances not to consider such an end as more attainable than any other that could be proposed. And this consideration would of itself add numbers to its support: for in such a storm few mariners would have courage and perseverance enough to insist on steering for their original destination. The greater number would be for any port that they should suppose the nearest and the most likely to be attained.
In the melancholy fate of the present monarch and his family which I have supposed, three objects might present themselves to the different parties. 1. To convert France into a Republic. 2. To preserve the Monarchy placing Monsieur on the throne as rightful successor, regarding whatever has taken place since the revolution with respect to him, as void. 3. To preserve the Monarchy placing some other person on the throne as of the choice of the nation, a right which in that case the constitution accepted by the King and acknowleged by foreign powers, would be interpreted to secure to them.
As to the first—the rivalships and dissensions which have already taken place and will unavoidably augment among the leaders of the doctrine, will disgust most of them with it—such of the others as are capable of reflecting will see its moral and physical impracticability—and besides experience has shewn that there is a soporific cake for them also, each presenting himself as the Cerberus of liberty, which will no doubt be thrown to such of them as require it. The mob who are warm supporters of the system because they contemplate rich spoils under it, comprehending in their idea of the liberty and equality which has been proclamed, an equality of property also, will without difficulty abandon it if they see the combined armies at the gates of Paris, being from their nature always ready to join those who appear to them the strongest.
2. If all the powers armed against France and those bordering on that Kingdom should be firmly united in the determination to place Monsieur in the seat of his ancestors, and those powers who have hitherto observed a strict neutrality, keep in that line, still the work would require more time, and meet with more opposition from the French nation than that of placing any other person on the throne. In Monsieur their recollection of all the vexations and abuses of the former government would be revived—the people would immediately have their imaginations filled with Parliaments, Intendants, farmers general, the gabelle, tythes, feodal tenures &c &c—the Army would see the return of the officers whom they had insulted and expelled, and the expulsion of those of their present choice who humour and flatter them—the great mass of all descriptions who have acted in the revolution would anticipate the effects of private revenge from those  who have been forced to emigrate. Even supposing that there should be no active opposition as would be the case in such districts as should be within the sphere of the foreign army, yet that sphere could not extend at the same time over the whole kingdom. Besides there would be another kind of opposition much more difficult to overcome—and until it should be overcome no government could be considered as established—I mean that arising from the non-payment of taxes—the vis inertiae of the nation, as it may be called, would be incalculable in this article as long as the general opinion should be against the government. In a country so extensive and so peopled with inhabitants who have barely enough to satisfy their own immediate wants, every collector would be obliged to lead an army to revive taxes which have been so long suspended. Even if such a mode of collection did not cost more than the revenue, it would be difficult to say from whence an army sufficiently numerous for the purpose would be to be procured. The Emperor and King of Prussia will hardly be disposed even if they were able to keep their armies always abroad for the purpose of securing Monsieur on the throne—and should they leave him to himself and his friends after merely conducting him to his capital, they would probably soon have to return and recommence their work or abandon it as desperate.
If it were possible to suppose in Monsieur penetration and courage enough to come forward and propose a government which should have property for its basis and insure personal security, it would certainly procure him many adherents in the class of proprietors and peaceable citizens—but from the character of the man and from the manner in which he is surrounded it is hardly to be expected—and besides whatever government should be formed by him, would have in the eyes of the nation the original sin of being against their consent, and of course without regard to its merits, would be insupportably obnoxious to those who for years past have heard and believed in nothing but the sovereignty of the people which has been presented in all the forms agreeable to the various tastes and arrayed in all the colors the most pleasing and flattering to the greatest number.
3. The same difficulties would not occur under the third supposition. Should the idea of changing the dynasty take place there would be so many more reasons in favor of the Duke of York than any other person that he might in a manner be considered without a competitor. The article of religion so far from being an objection would be a recommendation at present in France. All the thinking people there desire to see religion separated from government and consequently would be glad to see the Monarch professing a different one from the  majority of the nation. The mob in the large towns are indifferent to all religions except that exercised by their former Bishops and Priests, which they persecute—and the new catholic priests who know their places would be lost, and apprehend that their own persecutions would be retorted on them if the crown were placed on the head of a Monarch of the catholic religion as acknowleged by the Pope, would prefer having a Protestant, Mahometan, or Atheist on the throne to one of that description.
Exclusive of the artificial means which I have mentioned above of rendering the choice of the Duke of York pleasing to the multitude, I am persuaded as far as I can be from a meer consideration of the state of affairs and of persons in France that it would be a favorite measure with the great majority of the nation, even if they were calmly and fairly interrogated. They would be in favor of it from various and different views, no doubt; but in fine they would be in favor of it.
All those whose genius and talents led them to step forward in the beginning of the revolution (without excepting those who have long ago reprobated it and ceased to take any part in it) know that they are considered by the French Princes as having attempted to degrade the throne, and in their eyes are little better than those who have overturned it. They feel that they could never recover their favor, and as with many of them their choice as to different governments depends on the chance of places of profit and honor, which under the Princes would be filled by the emigrants, and for which they would stand forward under a new monarch, they would of course advocate the change. Many of the others who from purer motives took part in the revolution, although friends to Monarchy, desire it should be tempered by a mixture and have always wished for a government assimilated to that of England, which they would expect under a Monarch from that country. Those who have continued conspicuous in the revolution and still retain influence, would all of them apprehend punishment under a Bourbon Prince and many of them would deserve it for the crimes they have committed. They would expect reward under one of a different family, and would endeavour to merit it by their zeal and efforts in his favor.
The commercial class would consider themselves exempted from future wars with a power whose superiority at sea has been ever fatal to their interests, and whom they fear now more than ever. They would see or think they saw their commerce protected in all its parts by those alone from whom they fear its destruction or interruption. They would anticipate tranquillity restored to their colonies, and their colonies rivetted to the metropolis by a nation from which they apprehend their  emancipation. Of course they and all those whom they have taught to believe that they subsisted on the exclusive commerce of the islands, and whose numbers are exagerated to several millions, would espouse with warmth so favorable a change.
The public creditors who form a large and influential mass, as well those of an older date as the holders of assignats would consider this connexion with England as a radical cure to all the wounds of public credit. They would count on pecuniary aids for the present and an uniform system for the future founded on the lessons of that country. They would count on the continuation of the sales of ecclesiastical property—on the annual payments which are still to be recieved on those already made—on the sales of the property of the emigrants which has been already siezed by the decrees of the assembly, and which are unjust spoils that they would be sure to lose if the dynasty were not changed. They might in that case perhaps fear also for the pledge in ecclesiastical lands, and those who have been purchasers would apprehend the abolition of the sales.
The administrators of the departments and of the districts—those who have municipal or judiciary offices—all who have changed their places from the old to the new system, although in many instances they have lost, and although many must at present see disorganisation and destruction before them, and of course, at least those who have property, prefer the ancien regime to the present, yet they have doubts and fears with respect to the effects which would be produced by its reestablishment, and would like better any other which should present them an equal hope of securing to them their property and a much greater one as to their places.
In fine if you except the emigrants, and some who are not of that class, who hope to recover estates destroyed by the abolition without indemnity, of the droits feodaux, I know none in France who would not prefer the crown on the head of the Duke of York placed as it were by their choice, to seeing it descend as of right to Monsieur. Independent of the considerations I have mentioned, it cannot have escaped the attention of any body that the voice of the popular leaders has been for some time in favor of a close connexion with England, and that the strict neutrality observed by that country and by Holland, which they attribute to English influence, has so gained the public favor as to have rendered it a national desire. Nor should we in examining the various causes which will operate in this great event, omit that principle so well known in the physical, and which exists in the moral world also, by which less force is required when a body is in motion to give it any other direction whatever, than to reduce it to a state of repose and make it retrograde in the same line it has run over.

Such is my view of the dispositions of the various classes in France as they would exist in the case supposed. How foreign powers would be affected it is more difficult to say. We may naturally suppose however that it would be opposed if there was a probability of success by all except those who are immediately under the influence of England and Prussia. But they are so much dispersed that before they could concert a fixed mode of opposition they would in all likelihood see the business so far out of their reach that they would be disposed to make the best of it in some other way, and it is certain there would be various and powerful means of temptation left in the hands of the English combination.
The Emperor who under every consideration of honor and policy would stand foremost in opposition, seeing that he had no longer the interests of consanguineity to contend for would necessarily undergo some change in his view of the subject. He would besides see that part of his army which is in France absolutely within the power of the enemy, as the frontier garrisons not taken, would of course join the national will and prevent their retreat. He would probably therefore reflect whether it would be better to recover his army and secure peace by a compromise, or plunge on in an expensive and desperate war. The situation of his finances, of his own possessions and particularly the low countries would it seems to me force his decision.
The Empress of Russia would have less to fear in following her natural disposition. But her desire not to risk the work she has undertaken in Poland, and which she knows has given no opposition only because abandoned by Prussia—her desire to consolidate the advantages lately obtained from the Porte instead of seeing them again put into contestation and supported by so strong a league—and above all the apparent impossibility of preventing the main object in France would probably decide her conduct also. And should these two powers be passive it is hardly to be supposed any effort would be made by any other.
I have hitherto troubled you little with my own reasoning in the letters which I have had the honor of writing to you. Wherever facts were within my reach I chose rather to submit them to you and leave the inferences to your more accurate judgment. In this instance I have thought it my duty to develope to you the several arguments which have forced themselves on me in meditating on the melancholy situation of a country with which the U.S. are connected by so many ties. The conveyance of my last letter in which I suggested my apprehensions did not admit of my going into a fuller explanation. I am sorry not to have had time or to have known how to reduce this into a smaller compass, that its perusal might occupy fewer of your moments, which are so fully employed. Notwithstanding the immense length of  my letter I cannot forbear adding another circumstance which sufficiently proves that England is less indifferent to the affairs of France than she would have it believed. Ld. Auckland, who is the man of the Minister’s confidence in every thing relative to foreign affairs, had made all his dispositions for leaving the Hague to return to England, where it is believed a ministerial department was to be given him. He is now taking measures for passing the winter here. I have full evidence that it is occasioned by the French business, and that if it should by any means come to a speedy settlement, he would pursue his original design of leaving the Hague.
The Marquis de la fayette on finding that he was to be sent with three of his companions members of the former Assembly, to Luxemburgh, wrote to me a short letter, and sent a person to urge it, desiring I would concert measures with the American ministers for reclaiming him. He hinted also at interesting England in the liberation of himself and his companions. The absolute impracticability and inutility of any such effort was evident at the first blush, still I communicated the business to the American ministers at Paris and London, asking them to consider it and see if there occured to them any possible means of acting. I was obliged to confess to them that I saw none that presented even a glimmering of hope.
I inclose you two numbers of the Brussels gazette which is considered as an official one. The supplements are really so. I shall continue to send it to you during the military operations of the allied armies, as you may place full confidence in what respects them. I have the honor to be most respectfully, Dear Sir, your obedient & humble servant

W: Short

